            Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 1 of 12



                              UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF NEW YORK
_____________________________________
                                             :
Rudy Ramirez and Roger Aleman,               :
                                             :
                                             :
             Plaintiffs                      :
                                             :   Case No.: 1:17-cv-8688-RWS
v.                                           :
                                             :
Abba Builders Inc., Naba Enterprises, Inc.,  :
Slavik Abayev a/k/a Steven Abba, 220 Coster, :
LLC, Miron Markus and Boris Markus,          :
                                             :
             Defendants.                     :
                                             :
_____________________________________        :

                    MUTUAL RELEASE AND SETTLEMENT AGREEMENT

       1.      This Mutual Release and Settlement Agreement (the “Agreement”) is made between

plaintiffs Rudy Ramirez and Roger Aleman (“Plaintiffs”) and defendants 220 Coster LLC, Miron Markus,

and Boris Markus (“220 Coster Defendants”), for the purpose of settling the various claims, controversies,

and disputes among these parties arising out of the facts and circumstances relating to the above-styled

action (the “Action”).


       2.      Plaintiffs, in consideration of and upon receipt of the total sum of $25,000 (the “Settlement

Amount”) to be paid to them by certified checks, and other good and valuable consideration, do hereby

release and discharge 220 Coster Defendants from all actions, claims and demands related to the payment

of compensation, wages, and wage- and notice-related recordkeeping, which were or may have been

asserted, related to or arising from their work performed for 220 Coster Defendants or the facts which

gave rise to the Action, from the date they commenced work with 220 Coster Defendants until the date of

this release. Nothing contained in this release shall operate to prevent Plaintiffs from providing truthful

information to a governmental agency. However, Plaintiffs shall not be entitled to recovery of any


                                               Page 1 of 12
            Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 2 of 12



additional damages, monetary or otherwise, as a result of any charges or proceedings that may be brought

against any of the 220 Coster Defendants. Plaintiffs acknowledge that this Agreement will bar recovery

in any forum for any claims that are the subject matters of the waivers and releases set forth herein, and

that they will neither seek nor accept any moneys for any claim or cause of action that is the subject matter

of those waivers and releases. Further, this Agreement shall be deemed a full accord, satisfaction and

settlement of the claims settled, released, and waived herein.


       3.      220 Coster Defendants, in consideration of other good and valuable consideration, release

and discharge Plaintiffs from all actions, claims and demands, whether known or unknown, which were

or may have been asserted, related to or arising from the work of Plaintiffs, or the facts which gave rise to

the Action, from the date Plaintiffs commenced work with 220 Coster Defendants until the date of this

release.


       4.      220 Coster Defendants agree to pay Plaintiffs the Settlement Amount in eight (8) equal

monthly installments of $3,125 by certified checks, made payable to the payees and in the amounts

detailed in the chart below, with the first payment due on the date the Agreement is executed or within

five (5) days of the Court’s approval of this Agreement, whichever is later (“First Payment”), and

subsequent installments due every 30 days thereafter, until the entire Settlement Amount has been paid in

full. The payment to Worker Justice Center of New York constitutes attorneys’ fees and costs, and

payments to Rudy Ramirez and Roger Aleman constitute non-wage compensation and damages.




                                                Page 2 of 12
           Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 3 of 12




DUE DATE                          PAYABLE        PAYABLE     PAYABLE     TOTAL
                                  TO             TO          TO
                                  RUDY           ROGER       WORKER
                                  RAMIREZ        ALEMAN      JUSTICE
                                                             CENTER OF
                                                             NEW YORK
(1) __________                    $2,076.90      $1,048.10   --          $3,125.00
Date the Agreement is executed
or within 5 days of Court
approval
(2) __________                    --             --          $3,125.00   $3,125.00
30 days after previous due date
(3) __________                    $2,076.90      $1,048.10               $3,125.00
30 days after previous due date
(4) __________                    $2,076.90      $1,048.10               $3,125.00
30 days after previous due date
(5) __________                    $2,076.90      $1,048.10               $3,125.00
30 days after previous due date
(6) __________                    $2,076.90      $1,048.10               $3,125.00
30 days after previous due date
(7) __________                    $2,076.90      $1,048.10               $3,125.00
30 days after previous due date
(8) __________                    $2,076.90      $1,048.10               $3,125.00
30 days after previous due date
                                  $14,538.30     $7,336.70   $3,125.00   $25,000.00




                                         Page 3 of 12
               Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 4 of 12



          5.     220 Coster Defendants shall issue 1099 forms to Rudy Ramirez, Roger Aleman, and

Worker Justice Center of New York, as required by law.


          6.     If, for any reason, 220 Coster Defendants fail to make any of the payments required

pursuant this Agreement, this Agreement, upon 10 days’ written notice of the default to 220 Coster

Defendants’ counsel, delivery by e-mail and certified mail return receipt requested to counsel for 220

Coster Anthony R. Portesy, Esq. Varacalli & Hamra LLP 32 Broadway, NY, NY 10004 Suite 1818, shall

be declared void and the Action shall be restored to the Court’s docket for entry of judgment jointly and

severally against all 220 Coster Defendants in the amount of $50,000.00, minus any payments made, and

all other appropriate enforcement of this Agreement. Plaintiffs shall be entitled to interest and reasonable

attorney’s fees associated with any delay in payments and efforts to collect payments due to 220 Coster

Defendants’ default.


          7.     Providing all the payments to Plaintiffs and the Worker Justice Center of New York as

described herein are timely made, this Agreement is being entered into in anticipation of the resolution of

all matters and to avoid further needless legal costs and expenses, as well as in recognition of the

uncertainties inherent in any litigation. The parties expressly acknowledge that this Agreement, including

the payments and any other consideration provided, has been entered into solely to resolve disputed claims

and to avoid the inconvenience and expense of resolving this dispute in court. 220 Coster Defendants

expressly deny any wrongful conduct or liability, or violation of any federal, state or local statute,

ordinance or law concerning or related to any allegations that were or could have been asserted in the

Action.




                                               Page 4 of 12
             Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 5 of 12



       8.      The parties will execute and cause to be filed a stipulation of settlement and/or order of

dismissal of the Action with prejudice, and with all rights of appeal waived, upon receipt of all payments

required pursuant to the terms of this Agreement.


       9.      The settlement payments will be delivered by 220 Coster Defendants to Robert McCreanor,

Esq. at Worker Justice Center of New York, 9 Main Street, Kingston, NY 12401, in accordance with the

payment schedule described herein.


       10.     This Agreement shall be binding upon and inure to the benefit of the parties and their

respective heirs, successors, and/or assigns.


       11.     This Agreement shall be deemed to have been drafted by all parties so that no provision

shall be construed against any party.


       12.     No provision in this Agreement may be waived except by a writing signed by all parties.

Waiver of one provision of this Agreement shall not be deemed a waiver of any other provision.


       13.     If any court of competent jurisdiction shall deem any provision of this Agreement void or

unenforceable, it shall be deemed severed and shall not affect the remaining provisions, which shall

continue in full force and effect without regard to the severed provision.


       14.     This Agreement shall be governed and construed in accordance with the laws of New York,

without regard to conflict of laws principles.


       15.     The persons whose names appear below as signatories state and acknowledge that they are

duly authorized agents of the parties, if applicable, have carefully read this document, or have had it read

to them, and have had the opportunity to consult with an attorney of their choice, and sign the same of




                                                 Page 5 of 12
             Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 6 of 12



their own free will. The parties are fully aware of the content and legal effect of this Agreement, and enter

into the Agreement freely, without coercion and based on their own judgment and based on the advice of

their own attorneys, and not in reliance upon representations or promises made by anyone else other than

those expressly contained in this Agreement.


       16.     If any action at law or in equity is brought in the future to enforce or interpret the terms of

this Agreement, the prevailing party shall be entitled to recover, prior to trial, at trial, and on appeal,

reasonable attorneys’ fees, costs and disbursements, in addition to any other relief that may be granted.


       17.     This Agreement may be executed in two or more counterparts. An electronic or facsimile

signature shall be sufficient to bind a party.


       18.     All of the foregoing constitutes the entire understanding and agreement between and

among the parties hereto as to the matters set forth herein and supersedes and replaces all prior

understandings and agreements, whether oral or written, in connection with the matters set forth in this

Agreement.


       19.     Plaintiffs agree that the payments described in this Agreement constitute the total monetary

consideration to which Plaintiffs are entitled under this Agreement, that Plaintiffs are not entitled to any

further monetary consideration whatsoever from the 220 Coster Defendants, that Plaintiffs will assume

payment of any costs, including any attorneys’ fees, that Plaintiffs have incurred in this matter, and that

Plaintiffs will not seek any further compensation or consideration for any other claimed damages, costs,

or attorneys’ fees in connection with the claims asserted in the Action, or any other events or circumstances

related to Plaintiffs’ employment with the Defendants, or the cessation of said employment, that existed

or occurred prior to Plaintiffs’ execution of this Agreement.




                                                 Page 6 of 12
   Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 7 of 12



WHEREFORE, the parties have executed this Agreement this ___ day of October, 2018.




                                   Page 7 of 12
           Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 8 of 12



                                                      _______________________________
                                                      Rudy Ramirez


STATE OF NEW YORK                     )
                                      ) ss
COUNTY OF WESTCHESTER                 )

On the ____ day of ___________________ 2018, before me, the undersigned, a Notary Public in and for
the State of New York, personally appeared Rudy Ramirez, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed to the foregoing
MUTUAL RELEASE AND SETTLEMENT AGREEMENT and acknowledged to me that she executed
the same in her capacity, and that by her signature on the instrument, the individual, or the entities upon
the behalf of which the individual acted, executed the instrument, and that such individual made such
appearance before the undersigned in _________________________, State of New York.


                                                          Notary Public




                                        Declaration of Translation

        I, _____________________, hereby state that I am fluent in the English and Spanish Languages.
I orally translated the accompanying Mutual Release and Settlement Agreement from English to Spanish
and read this document in Spanish to Rudy Ramirez on ___________________, 2018. When I finished
translating this document, Rudy Ramirez voluntarily signed it.

_______________________                               ___________________________
Date                                                        Signature of Translator


STATE OF NEW YORK                     )
                                      ) ss
COUNTY OF WESTCHESTER                 )


On the ____day of______________________, 2018, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared ___________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the Declaration of Translation the individual executed the instrument, and that such individual
made such appearance before the undersigned in _____________________, State of New York.


                                                          Notary Public


                                               Page 8 of 12
           Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 9 of 12



                                                      _______________________________
                                                      Roger Aleman


STATE OF NEW YORK                     )
                                      ) ss
COUNTY OF WESTCHESTER                 )

On the ____ day of ___________________ 2018, before me, the undersigned, a Notary Public in and for
the State of New York, personally appeared Roger Aleman, personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed to the foregoing
MUTUAL RELEASE AND SETTLEMENT AGREEMENT and acknowledged to me that she executed
the same in her capacity, and that by her signature on the instrument, the individual, or the entities upon
the behalf of which the individual acted, executed the instrument, and that such individual made such
appearance before the undersigned in _________________________, State of New York.


                                                          Notary Public




                                        Declaration of Translation

        I, _____________________, hereby state that I am fluent in the English and Spanish Languages.
I orally translated the accompanying Mutual Release and Settlement Agreement from English to Spanish
and read this document in Spanish to Roger Aleman on ___________________, 2018. When I finished
translating this document, Roger Aleman voluntarily signed it.

_______________________                               ___________________________
Date                                                        Signature of Translator


STATE OF NEW YORK                     )
                                      ) ss
COUNTY OF WESTCHESTER                 )


On the ____day of______________________, 2018, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared ______________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the Declaration of Translation the individual executed the instrument, and that such individual
made such appearance before the undersigned in _____________________, State of New York.


                                                          Notary Public


                                               Page 9 of 12
          Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 10 of 12




                                                   __________________________________
                                                   220 Coster, LLC,
                                                   By:
STATE OF NEW YORK                   )
                                    ) ss
COUNTY OF                           )


On the ____ day of __________________ 2018, before me, the undersigned, a Notary Public in and for
the State of New York, personally appeared _______________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the RELEASE AND SETTLEMENT AGREEMENT, the individual, or the entities upon
behalf of which the individual acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City/Town/Village of _____________________, State of New
York.




                                                        Notary Public




                                            Page 10 of 12
          Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 11 of 12



                                                             _______________________________
                                                             Miron Markus

STATE OF NEW YORK                    )
                                     ) ss
COUNTY OF                            )


On the ____ day of _____________________ 2018, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared _______________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the RELEASE AND SETTLEMENT AGREEMENT, the individual, or the entities upon
behalf of which the individual acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City/Town/Village of _______________________, State of
New York.


                                                         Notary Public



                                       Declaration of Translation

        I, _____________________, hereby state that I am fluent in the English and Russian Languages.
I orally translated the accompanying Mutual Release and Settlement Agreement from English to Russian
and read this document in Russian to Miron Markus on ___________________, 2018. When I finished
translating this document, Miron Markus voluntarily signed it.

_______________________                             ___________________________
Date                                                      Signature of Translator


STATE OF NEW YORK                    )
                                     ) ss
COUNTY OF WESTCHESTER                )


On the ____day of______________________, 2018, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared ___________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
foregoing instrument and acknowledged to me that s/he executed the same in his/her capacity, and that by
his/her signature on the Declaration of Translation the individual executed the instrument, and that such
individual made such appearance before the undersigned in ____________________, State of New York.


                                                         Notary Public


                                             Page 11 of 12
          Case 1:17-cv-08688-RWS Document 60-2 Filed 10/05/18 Page 12 of 12




                                                            _______________________________

                                                            Boris Markus

STATE OF NEW YORK                   )
                                    ) ss
COUNTY OF                           )


On the ____ day of _____________________ 2018, before me, the undersigned, a Notary Public in and
for the State of New York, personally appeared _______________________, personally known to me or
proved to me on the basis of satisfactory evidence to be the individual whose name is subscribed to the
foregoing instrument and acknowledged to me that he executed the same in his capacity, and that by his
signature on the RELEASE AND SETTLEMENT AGREEMENT, the individual, or the entities upon
behalf of which the individual acted, executed the instrument, and that such individual made such
appearance before the undersigned in the City/Town/Village of _______________________, State of
New York.


                                                        Notary Public




                                            Page 12 of 12
